Houghton, J. (dissenting):
I do not think the application for a mandamus was prematurely made.
It is true that the order of the Commission transferring the position of transfer tax appraiser from the competitive to the exempt class may not be approved by the Governor. Nevertheless the Civil Service Commission did all that was in its power to do when it made the order, and so far as the Commission was concerned it was a final one. If such order was erroneous mandamus would lie to compel its correction before it was placed in the hands of the Governor for approval or disapproval. Indeed, it is quite proper if there be any question about the order that its validity be determined before the Governor should he called upon to act with respect to it. The Governor had not approved the order in People ex rel. Merritt v. Kraft (145 App. Div. 662), and the propriety of *410the order directing mandamus was passed upon without question as to its being prematurely made.
For the reasons stated by me in my dissenting opinion in People ex rel. Merritt v. Kraft (supra) I think mandamus lies, for the correction of erroneous classification by the Civil Service Commission, and I think also that the Commission in the present case erroneously determined that a transfer tax appraiser could not be properly' selected ■ by . a competitive examination and that the transferring of such position from the competitive to the exempt class was wholly unjustified and that the mandamus was properly issued directing the rescinding of its resolution of reclassification. ■ •
The duties of a transfer tax appraiser themselves demonstrate not only that he can be selected by competitive examination but that he ought to be selected by such examination. He is called upon to determine what is taxable under the Transfer Tax Law. He must have a knowledge of trusts and of wills, and -devises -and bequests, and of the descent and distribution of property of decedents. He must be an expert upon the value, of stocks and bonds and personal property in general. He must be capable of ascertaining the value of real property and of conducting examinations and deciding questions of fact as to residence, relationship and the like. Questions calling for the. knowledge of an applicant with respect to these matters can be easily framed, and his answers will readily disclose his qualifications. It would be difficult to imagine a position in which the qualification of applicants could be more readily and properly determined by a competitive examination than that of transfer tax appraiser. - -
I can see no excuse whatever for transferring such position from the competitive to the exempt class except for the purpose of evading the letter and the spirit of the Civil Service Law. .
I, therefore, vote for an affirmance of the order.
Order reversed, and writ quashed.